Exhibit 10.103

EXECUTION VERSION

AMENDMENT NUMBER ONE

to the

MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

dated as of December 4, 2015

among

BARCLAYS BANK PLC

and

PENNYMAC LOAN SERVICES, LLC

This AMENDMENT NUMBER ONE (this “Amendment”) is made as of this [2nd] day of
December, 2016, by and between Barclays Bank PLC (the “Purchaser” and the
“Agent”) and PennyMac Loan Services, LLC (the “Seller” and the “Servicer”), and
amends that certain Mortgage Loan Participation Purchase and Sale Agreement,
dated as of December 4, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”), by and between the
Purchaser, the Agent, the Servicer and the Seller.

WHEREAS, the Purchaser, the Agent, the Servicer and the Seller have agreed to
amend the Purchase Agreement as more particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows: 

SECTION 1.Amendments.  Effective as of the date hereof:

(a)       Section 1 of the Purchase Agreement is hereby amended by deleting the
defined term “Maturity Date” in its entirety and replacing such term with the
following:

“Maturity Date” means December 1, 2017.

(b)       Section 1 of the Purchase Agreement is hereby amended by adding the
following defined term in its proper alphabetical sequence:

“Bail-In Action” means the exercise by the Bank of England (or any
successor  resolution authority) of any write-down or conversion power existing
from time to time (including, without limitation, any power to amend or alter
the maturity of eligible liabilities of an institution under resolution or amend
the amount of interest payable under such eligible liabilities or the date on
which interest becomes payable, including by suspending payment for a temporary
period and together with any power to terminate and value transactions) under,
and exercised in compliance with, any laws, regulations, rules or requirements
in effect in the United Kingdom relating to the transposition of the European
Banking Recovery and Resolution Directive as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
our obligations (or those of our affiliates) can be reduced (including to zero),
cancelled or converted into shares, other securities, or other obligations of
ours or any other person.

(c)       The Purchase Agreement is hereby amended by adding the following as a
new section of the Purchase Agreement in its proper numerical sequence:

28. Contractual Recognition of Bail-In. Seller acknowledges and agrees that
notwithstanding





-  1  -

--------------------------------------------------------------------------------

 



any other term of this Agreement or any other agreement, arrangement or
understanding with Purchaser, any of Purchaser’s liabilities, as the Bank of
England (or any successor resolution authority) may determine, arising under or
in connection with this Agreement may be subject to Bail-In Action and Seller
accepts to be bound by the effect of:

(a)    any Bail-In Action in relation to such liability, including (without
limitation):

(i)    a reduction, in full or in part, of any amount due in respect of any such
liability;

(ii)   a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, Seller; and

(iii)  a cancellation of any such liability; and

(b)    a variation of any term of this Agreement to the extent necessary to give
effect to Bail-In Action in relation to any such liability.

SECTION 2.Fees and Expenses.  Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Purchaser incurred in connection with this Amendment, in accordance
with Section 21 of the Purchase Agreement.

SECTION 3.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement.

SECTION 4.Limited Effect.  Except as amended hereby, the Purchase Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment need not be made in the Purchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Purchase Agreement, any reference in any of such items to the Purchase Agreement
being sufficient to refer to the Purchase Agreement as amended hereby.

SECTION 5.Representations. In order to induce Purchaser to execute and deliver
this Amendment, PennyMac Loan Services, LLC, in its capacities as Seller and
Servicer, hereby represents to Purchaser that as of the date hereof, (i) it is
in full compliance with all of the terms and conditions of the Program Documents
and remains bound by the terms thereof and (ii) no default or event of default
has occurred and is continuing under the Program Documents.

SECTION 6.Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7.Counterparts.  For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.





-  2  -

--------------------------------------------------------------------------------

 



SECTION 8.Miscellaneous.

(a)       This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.

(b)       The various headings and sub-headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Purchase Agreement or any provision hereof or thereof.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 



-  3  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Purchaser, the Agent, the Servicer and the Seller have
each caused their names to be duly signed to this Amendment by their respective
officers thereunto duly authorized, all as of the date first above written.

 

 

 

 

BARCLAYS BANK PLC,

 

as Purchaser and Agent

 

 

 

By:

/s/ Ellen Kiernan

 

 

Name: Ellen Kiernan

 

 

Title:   Director

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

as Seller and Servicer

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title:   Managing Director, Treasurer

 

Amendment Number One to Mortgage Loan Participation Purchase and Sale Agreement

--------------------------------------------------------------------------------